OPTION AGREEMENT

THIS AGREEMENT (the “Agreement”), dated as of the 29th day of June, 2012, is
entered into by and among Brightpoint, Inc., an Indiana corporation
(“Brightpoint”); Brightpoint Latin America, Inc., an Indiana corporation
(“Brightpoint Shareholder”); Brightpoint International Ltd., a Delaware
corporation (“Brightpoint International”); CVCI Intcomex Investment LP, a
Delaware limited liability partnership formerly known as Intcomex Bond Purchase
LP (the “CVC Shareholder”); Michael Shalom, a citizen of the United States;
Anthony Shalom, a citizen of the United States; Isaac Shalom, a citizen of the
United States; Shalom Holdings 1, LLLP, a Florida limited liability limited
partnership (“Shalom 1 LLLP”); Shalom Holdings 3, LLLP, a Florida limited
liability limited partnership (“Shalom 3 LLLP,” and together with Michael
Shalom, Anthony Shalom, Isaac Shalom and Shalom 1 LLLP, the “Shalom
Shareholders”); the Additional Shareholders (as hereinafter defined); Intcomex,
Inc., a Delaware corporation (the “Company”); Intcomex Colombia LTDA., a
limitada organized in Colombia (“Intcomex Colombia”); and Intcomex de Guatemala,
S.A., a sociedad anónima organized in Guatemala (“Intcomex Guatemala”).
Brightpoint, Brightpoint Shareholder, Brightpoint International, the Company,
Intcomex Colombia and Intcomex Guatemala are collectively referred to herein as
the “PA Parties”; the Company, the CVC Shareholder, Brightpoint Shareholder, the
Shalom Shareholders and the Additional Shareholders are collectively referred to
herein as the “SA Parties”; and all parties hereto are collectively referred to
herein as the “Parties,” each a “Party.”

RECITALS

WHEREAS, the PA Parties are parties to that certain Purchase Agreement dated as
of March 16, 2011, as amended by the First Amendment to Purchase Agreement on
June 19, 2011, the Second Amendment to Purchase Agreement on July 20, 2011, the
Third Amendment to Purchase Agreement on August 12, 2011, the Fourth Amendment
to Purchase Agreement on August 31, 2011 (as the same is amended by this
Agreement and may be further amended and/or restated from time to time, the
“Purchase Agreement”);

WHEREAS, the SA Parties are parties to that certain Fifth Amended and Restated
Shareholders Agreement dated as of April 19, 2011 (as the same is amended by
this Agreement and may be further amended and/or restated from time to time, the
“Shareholders Agreement”); and

WHEREAS, Brightpoint Shareholder desires to grant to the Company, and the
Company desires to accept, an option to acquire for cash the shares of Intcomex
Common Stock held by Brightpoint Shareholder.

NOW, THEREFORE, the Parties mutually agree as follows:



--------------------------------------------------------------------------------

AGREEMENT

Section 1. Definitions. Capitalized terms used herein are used as defined in
this Section 1 or elsewhere in this Agreement, and if not defined in this
Agreement, then as defined in the Shareholders Agreement.

“Additional Shareholders” shall have the meaning attributed to it in the
Shareholders Agreement, excluding Lunimar, S.A.

“Brightpoint Director” means J. Mark Howell.

“Closing” means the closing of any transaction pursuant to which any Person
acquires or Persons acting together as a group, as that term is used for
purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended,
acquire a majority of the outstanding common stock of Brightpoint pursuant to a
definitive agreement with Brightpoint.

“Closing Date” means the date on which the Closing actually occurs.

“Controls” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract, by virtue of being a Director
or officer of such Person, or otherwise.

“Intcomex Common Stock” means the voting common stock, $0.01 par value per
share, of the Company.

“Lien” means any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, right of first
refusal, restriction or encumbrance of any kind, including any restriction on
use, voting, transfer, receipt of income, or exercise of any other attribute of
ownership.

“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, firm,
joint venture, estate, association, joint-stock company, trust, organization
(unincorporated or otherwise), labor union, governmental or regulatory body or
other entity.

“Shalom Directors” means Anthony Shalom and Michael Shalom.

Section 2. Company’s Option to Acquire Shares. (a) From and after the Closing
Date until the five-year anniversary of the Closing Date, (b) from and after the
closing of any other transaction pursuant to which any Person acquires or
Persons acting together as a group, as that term is used for purposes of
Section 13(d) of the Securities Exchange Act of 1934, as amended, acquire a
majority of the outstanding common stock of Brightpoint pursuant to a definitive
agreement with Brightpoint (the “Alternative Closing Date”) until the five-year
anniversary of the Alternative Closing Date, or (c) from such time after the
date hereof upon which Brightpoint or its Affiliates first, directly or
indirectly, owns, manages, operates, controls or participates in the ownership,
management, operation or control of any Person that competes with the Company
Business anywhere in the Territory or in any other country in Latin America or
the Caribbean (including Puerto Rico), excluding for such purposes any
activities Brightpoint and its Affiliates were permitted to engage in under the
Shareholders Agreement in the form entered into on April 19, 2011 (the
“Competition Trigger Date”) until the five-year anniversary of the Competition

 

2



--------------------------------------------------------------------------------

Trigger Date, the Company shall have the non-transferable right to acquire from
Brightpoint Shareholder, free and clear of any Liens, thirty-eight thousand,
seven hundred sixty-nine (38,769) shares of Intcomex Common Stock (as the same
may be adjusted for stock splits, stock dividends or other transactions, the
“Shares”) for an aggregate purchase price of three million dollars ($3,000,000),
as appropriately adjusted to reflect the payment of any dividends received by
the Brightpoint Shareholder on such Intcomex Common Stock, such amount to be
paid to Brightpoint Shareholder in cash or by wire transfer of immediately
available funds in accordance with written instructions that Brightpoint
Shareholder shall have provided to the Company prior to the closing of such
transaction. If none of the Closing Date, the Alternative Closing Date or the
Competition Trigger Date occurs on or before June 30, 2017, this Agreement shall
terminate and be of no further force or effect.

Section 3. Waiver and Consent Relating to Transfers of Intcomex Common Stock.
Each of the SA Parties hereby irrevocably (a) acknowledges and consents to the
transactions contemplated hereby and (b) consents and agrees to waive forever,
pursuant to Section 7.13 of the Shareholders Agreement, any and all rights it
may have pursuant to Article V and Section 7.3 of the Shareholders Agreement and
Section 9.10 of the Purchase Agreement in respect of the transactions
contemplated hereby. Pursuant to Section 3.1(b) of the Shareholders Agreement,
each of the Brightpoint Director and each of the Shalom Directors hereby
consents to and approves the transactions contemplated hereby.

Section 4. Certain Representations and Covenants. The Company represents and
warrants to Brightpoint, the Brightpoint Shareholder and Brightpoint
International that (a) this Agreement and the transactions contemplated hereby
have not given, and will not give, rise to a default or breach under (i) the
Indenture (as defined in the Shareholders Agreement), (ii) any bonds issued
under, or any other document or agreement entered into pursuant to, the
Indenture or (iii) any other financing of the Company or its Subsidiaries (as
defined in the Shareholders Agreement); (b) the execution and delivery by the
Company of this Agreement, the performance by the Company of its obligations
hereunder, and the consummation of the transactions contemplated hereby, have
been duly and validly authorized by all necessary corporate action on the part
of the Company, and the Company has all necessary corporate power and corporate
authority with respect thereto; and (c) no dividends have been declared or paid
by the Company on any Intcomex Common Stock since the date of the Purchase
Agreement. Any dividends declared in respect of the Shares prior to the closing
of the option granted pursuant to Section 2 hereof shall be payable to the
Brightpoint Shareholder.

Section 5. Miscellaneous.

 

  (a) No Waiver. Except as set forth in Section 3, nothing contained herein
shall constitute a waiver or modification of any other covenant, term or
provision of the Shareholders Agreement or the Purchase Agreement, each of which
shall remain in full force and effect in accordance with their terms.

 

  (b) Confidentiality; Non-Disclosure. Each Party agrees to treat this
Agreement, the subject matter and terms hereof and the transactions contemplated
hereby as confidential information, and shall protect and safeguard the
confidentiality of

 

3



--------------------------------------------------------------------------------

  such confidential information with at least the same degree of care as it
would protect its own confidential information, but in no event with less than a
commercially reasonable degree of care. Each Party agrees to consult with the
other Parties before issuing any press release or making any other public
statement with respect to this Agreement or the transactions contemplated hereby
and, except for any press releases and public statements the making of which may
be required by applicable law, or any applicable stock exchange or NASDAQ rule
or any listing agreement, no Party will issue any such press release nor make
any such public statement unless the content of such press release or public
statement shall have been previously reviewed and approved by Brightpoint or
Brightpoint Shareholder.

 

  (c) Governing Law; Dispute Resolution. THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. EACH OF THE
PARTIES HEREBY EXPRESSLY WAIVES AND RENOUNCES THE JURISDICTION OF ANY MEXICAN
COURT AND AGREES THAT IT SHALL BRING ANY ACTION OR PROCEEDING IN RESPECT OF ANY
CLAIM ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTAINED
IN OR CONTEMPLATED BY THIS AGREEMENT, WHETHER IN TORT OR CONTRACT OR AT LAW OR
IN EQUITY, EXCLUSIVELY IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK OR, IF SUCH COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, THE SUPREME COURT OF THE STATE OF NEW YORK FOR THE COUNTY OF NEW
YORK (THE “CHOSEN COURTS”). EACH PARTY (I) IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE CHOSEN COURTS, (II) WAIVES ANY OBJECTION, TO THE FULLEST
EXTENT PERMITTED BY LAW, TO LAYING VENUE IN ANY SUCH ACTION OR PROCEEDING IN THE
CHOSEN COURTS, (III) WAIVES ANY OBJECTION, TO THE FULLEST EXTENT PERMITTED BY
LAW, THAT THE CHOSEN COURTS ARE AN INCONVENIENT FORUM OR DO NOT HAVE
JURISDICTION OVER ANY PARTY HERETO, (IV) AGREES THAT MAILING OF PROCESS OR OTHER
PAPERS IN CONNECTION WITH ANY SUCH ACTION OR PROCEEDING IN THE MANNER PROVIDED
IN SECTIONS 7.3 (NOTICES) AND 7.7 (SERVICE OF PROCESS) OF THE SHAREHOLDERS
AGREEMENT (IN THE CASE OF THE SA PARTIES), SECTION 12.3 (NOTICES) OF THE
PURCHASE AGREEMENT (IN THE CASE OF THE PA PARTIES) OR IN SUCH OTHER MANNER AS
MAY BE PERMITTED BY LAW SHALL BE VALID AND SUFFICIENT SERVICE THEREOF AND
(V) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY APPLICABLE LAW.

 

4



--------------------------------------------------------------------------------

  (d) Entire Agreement. This Agreement contains the entire agreement among the
Parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters.

 

  (e) Amendment and Waiver. Any provision of this Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and signed by
each of the Parties which executes this Agreement.

 

  (f) Notices. All notices or other communications hereunder shall be given in
the manner set forth in Section 7.3 of the Shareholders Agreement in the case of
the SA Parties) or Section 12.3 of the Purchase Agreement (in the case of the PA
Parties), as the case may be.

 

  (g) Assignment. Other than as expressly permitted or required by this
Agreement, no Party may assign or transfer any of its rights or obligations
under this Agreement without the prior written consent of the other Parties;
provided, however, that notwithstanding the foregoing, any of Brightpoint,
Brightpoint Shareholder or Brightpoint International may transfer and assign its
rights and obligations hereunder at any time, without consent, to any Person
that directly or indirectly Controls Brightpoint. Any assignment or transfer in
violation of this Section 5(g) shall be null and void ab initio.

 

  (h) Severability. Should any term or provision of this Agreement be held to
any extent unenforceable, invalid or prohibited under law, then such provision
shall be deemed restated to reflect the original intention of the Parties as
nearly as possible in accordance with applicable law and the remainder of this
Agreement.

 

  (i) Construction; Interpretation. This Agreement has been negotiated by the
Parties and their respective counsel in good faith and will be fairly
interpreted in accordance with its terms and without any strict construction in
favor of or against any Party. When from the context it appears appropriate,
each term stated either in the singular or the plural shall include the singular
and the plural and pronouns stated in the masculine, the feminine or the neuter
shall include the masculine, the feminine and the neuter. Agreement and Section
headings are for reference only and shall not affect the interpretation of this
Agreement.

 

  (j) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute a single instrument and may be delivered in original
or pdf form.

 

  (k) Further Assurances. Each of the Parties agrees to take such action,
without incurring additional expense, as another Party shall reasonably request
in order to perfect such requesting Party’s rights hereunder.

[signatures on following page]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

BRIGHTPOINT     THE COMPANY BRIGHTPOINT, INC.     INTCOMEX, INC.

By:

 

/s/ Craig M. Carpenter

    By:  

/s/ Michael Shalom

  Name: Craig M. Carpenter       Name: Michael Shalom   Title: EVP, GC &
Secretary       Title: CEO

 

BRIGHTPOINT SHAREHOLDER     INTCOMEX COLOMBIA BRIGHTPOINT LATIN AMERICA, INC.  
  INTCOMEX COLOMBIA LTDA.

By:

 

/s/ Craig M. Carpenter

    By:   IXLA HOLDINGS, LTD. its Majority   Name: Craig M. Carpenter      
Shareholder   Title: EVP & Secretary             By:  

/s/ Michael Shalom

        Name:         Title:

 

BRIGHTPOINT INTERNATIONAL     BRIGHTPOINT INTERNATIONAL LTD.         INTCOMEX
GUATEMALA     INTCOMEX DE GUATEMALA, S.A.

By:

 

/s/ Craig M. Carpenter

        Name: Craig M. Carpenter         Title: EVP & Secretary     By:   IXLA
HOLDINGS, LTD. its Majority         Shareholder       By:  

/s/ Michael Shalom

        Name:         Title:

[Signature Pages to Option Agreement]



--------------------------------------------------------------------------------

CVC SHAREHOLDER

 

CVCI INTCOMEX INVESTMENT LP

    SHALOM SHAREHOLDERS      

/s/ Anthony Shalom

      Anthony Shalom By:  

 

   

/s/ Michael Shalom

  Name: Michael Robinson     Michael Shalom   Title: Alternate Director        
        ADDITIONAL SHAREHOLDERS    

/s/ Isaac Shalom

      Isaac Shalom Benjamin Mizarachi*           Naftali Mizarachi*     Shalom
Holdings 1, LLLP         By:   Shalom Holdings 1, LLC Javier Martinez*      
General Partner Boris Vasquez*         By:  

/s/ Michael Shalom

GONVAS ENTERPRISE, S.A.*          

Michael Shalom

Sole Member and Manager

MARDEL HOLDINGS LIMITED*     Shalom Holdings 3, LLLP EMIBASHER SOCIEDAD ANOMINA*
      By:   Shalom Holdings 3, LLC       General Partner

ALBION CAPITAL CORP.*

 

BOURNE TRADING INC.*

        By:  

/s/ Michael Shalom

KHYBER INVESTMENT LIMITED*          

Michael Shalom

Manager

TECNO MUNDIAL, S.A.*         By:  

/s/ Anthony Shalom

           

Anthony Shalom

Sole Member

 

  *By:   /s/ Michael Shalom          

Michael Shalom, as representative

of the Additional Shareholders

     

[Signature Pages to Option Agreement]



--------------------------------------------------------------------------------

BRIGHTPOINT DIRECTOR     SHALOM DIRECTORS

/s/ J. Mark Howell

Name: J. Mark Howell

   

/s/ Anthony Shalom

Name: Anthony Shalom

     

/s/ Michael Shalom

Name: Michael Shalom

[Signature Pages to Option Agreement]